Title: Thomas Jefferson to Nathaniel Potter, 17 January 1819
From: Jefferson, Thomas
To: Potter, Nathaniel


          
            Monticello Jan. 17. 19.
          
          Th: Jefferson presents his compliments to Doctr Potter and his thanks for his learned and ingenious treatise on contagion which he has been so kind as to send him. he has read it with great satisfaction, and the more as it maintains an
			 opinion which has long been his own and which he once ventured to declare in a public document in the hope that it might induce foreign governments to relax in their quarantine regulations which were so oppressive to our commerce. he salutes Dr Potter with esteem and respect.
        